Electronically Filed
                                                     Supreme Court
                                                     SCAD-XX-XXXXXXX
                                                     29-JAN-2021
                                                     02:22 PM
                         SCAD-XX-XXXXXXX
                                                     Dkt. 8 ODDP
           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  OFFICE OF DISCIPLINARY COUNSEL,
                            Petitioner,

                                 vs.

                 LISA MARIE EZRA, (HI Bar #8689),
                            Respondent.


                          ORIGINAL PROCEEDING
                        (ODC Case No. 19-0574)

                       ORDER DENYING PETITION
  (By: Nakayama, Acting, C.J., McKenna, Wilson, and Eddins JJ.,
    and Intermediate Court of Appeals Associate Judge Hiraoka,
              in place of Recktenwald, C.J., recused)

           Upon consideration of the petition for issuance of a
reciprocal discipline notice upon Respondent Lisa Marie Ezra,
filed on January 13, 2021 by the Office of Disciplinary Counsel
(ODC) pursuant to Rule 2.15(b) of the Rules of the Supreme Court
of the State of Hawai#i (RSCH), and the declaration and exhibits
appended thereto, we conclude the record submitted does not
warrant issuance of a notice and order, or pursuit of the matter
further.   Therefore,
           IT IS HEREBY ORDERED that the petition is denied.
           DATED: Honolulu, Hawai#i, January 29, 2021.
                                       /s/ Paula A. Nakayama
                                       /s/ Sabrina S. McKenna
                                       /s/ Michael D. Wilson
                                       /s/ Todd W. Eddins
                                       /s/ Keith K. Hiraoka